Citation Nr: 0111599	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back condition, status post lumbar laminectomy with disc 
protrusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1995 to 
October 1998.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.    

The appellant has submitted evidence (a letter from the 
United States Postal Service) directly to the Board without 
waiving initial consideration by the RO.  As this evidence 
does not specifically mention the disability at issue and as 
it provides no information relevant to the schedular criteria 
for rating his back disability, the Board will proceed with a 
decision on the schedular rating claim and will address the 
additional evidence in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, to 
the extent possible, and the RO has satisfied the duty to 
notify and assist the appellant.   

2.  The competent and probative evidence of record shows that 
the veteran's low back disability, status post lumbar 
laminectomy with disc protrusion, results in no more than 
moderate impairment, due primarily to pain and limitation of 
motion.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability with disc protrusion, status post lumbar 
laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A]; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293, 5295 
(2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in August 
1997, the appellant sought treatment after injuring his back 
while lifting weights.  At that time, he was diagnosed with 
low back pain and radiculopathy to the left lower extremity.  
The records reflect that in December 1997, he was treated 
after complaining of persistent low back pain.  At that time, 
the diagnosis was of a herniated nucleus pulposus (HNP).  The 
records further show that in January 1998, the appellant 
underwent a lumbar diskectomy at L4-5.  Following the 
surgery, he continued to suffer from low back pain which 
radiated to his left leg.  According to the records, in April 
1998, a magnetic resonance imaging (MRI) was taken of the 
appellant's back.  The MRI was interpreted as showing at the 
L4-5 level, a left paracentral soft tissue density which 
effaced the thecal sac, causing a moderate encroachment on 
the left neural foramen and L5 nerve root.  The examining 
physician noted that the appellant had undergone a left L4 
laminectomy and that after the intravenous administration of 
gadolinium, that soft tissue region enhanced and surrounded 
the L5 nerve root, which was compatible with granulation 
tissue and scarring.  According to the examiner, the soft 
tissue component, however, caused mild central canal stenosis 
of 1.3 centimeters.  The examiner indicated that those 
findings were essentially unchanged from a prior study taken 
in February 1998.  At the L5-S1 level, there was a mild 
diffuse disc bulge which did not efface the thecal sac or 
cause central canal stenosis or neural foraminal 
encroachment.  The diagnosis was of status post L4 left 
laminectomy, with enhancing tissue in the left paracentral 
region compatible with granulation tissue/scarring, which 
encompassed the left L5 nerve root. 

The appellant's service medical records also show that in 
June 1998, the appellant underwent nerve conduction studies 
and a needle electromyograph (EMG).  The nerve conduction 
studies were interpreted as showing the following: (1) normal 
left sural snap response, (2) normal left peroneal "tnd" 
tibial "cmap" responses, (3) normal f-wave response, and 
(4) delayed left tibial f-wave responses.  The EMG was 
interpreted as showing rapid firing units in the peroneus 
longus, gastrocnemius, biceps femoris, and gluteus maxillary 
muscles.  Lumbar paraspinal testing revealed mild acute 
denervational changes involving the mid and lower lumbar 
segments.  Sacral paraspinal testing revealed moderate acute 
denervational changes.  The impression was of an abnormal 
"EDX" study of the left lower extremity which revealed an 
S-1 radiculopathic process.  

A VA progress note of late September 1999 reflects that the 
appellant was seen and complained of chronic low back pain, 
although he reported being able to work out daily and build 
muscles.  

In October 1999, the appellant was afforded a fee basis VA 
examination.  At that time, he gave a history of his low back 
injury and chronic low back pain.  The appellant stated that 
after his injury, he was diagnosed with a bulging disc and 
subsequently underwent a lumbar laminectomy at L4-L5.  He 
indicated that following his surgery, he continued to suffer 
from chronic low back pain and was again diagnosed with a 
bulging disc.  The appellant reported that at present he had 
constant low back pain associated with weakness, lack of 
endurance, fatigue, and stiffness in the lumbar spine.  The 
appellant noted that he was able to brush his teeth, dress 
himself, take a shower, cook, vacuum, walk, drive a car, 
shop, take out the trash, do gardening, push a lawnmower, and 
climb stairs, but that he was unable to do those activities 
for prolonged periods of time due partly to low back pain.  
He reported that since November 1998, he had been working as 
a security officer.   

The physical examination showed that the appellant's posture 
was normal and his gait was within normal limits, without any 
evidence of ataxia.  No assistive device was required for 
ambulation.  Examination of the lumbar spine revealed 
evidence of mild painful motion in all directions.  There was 
evidence of a non-tender lumbar spine surgical scar which 
measured four centimeters.  There was evidence of 
accentuation of the lumbar lordosis.  There was no evidence 
of muscle spasm, weakness, or tenderness.  Active flexion was 
to 90 degrees, with pain at 90 degrees.  Active extension was 
to 25 degrees, with pain at 25 degrees.  Active right and 
left lateral flexion was to 30 degrees, with pain at 30 
degrees, bilaterally.  Active right and left rotation was to 
35 degrees, with pain at 35 degrees, bilaterally.  Range of 
motion of the affected joints was affected by pain and lack 
of endurance, with pain having the major functional impact.  
The examiner noted that there was no incoordination, 
weakness, or fatigue.  Straight-leg raising was negative.  
Upon neurologic examination, motor function was within normal 
limits in the upper and lower extremities, with muscle power 
of 5/5.  The deep tendon reflexes were 2+ in the knees and 
ankles, bilaterally.  Sensory status was grossly intact and 
equal to pain and touch, bilaterally.  An x-ray of the lumbar 
spine was normal.  The diagnosis was of status post lumbar 
spine trauma, status post lumbar laminectomy, with residuals.  
The examiner indicated that the appellant was able to provide 
self-care, but that he should avoid prolonged lifting due to 
back pain.  

In a November 1999 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
his low back disability, status post lumbar laminectomy.  At 
that time, the RO assigned a 10 percent rating under 
Diagnostic Code 5295.  

In April 2000, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Long Beach, California, 
from March to September 1999.  The records show that in May 
1999, the appellant had an EMG which was interpreted as 
showing chronic denervation changes in the left L5-S1 lower 
extremity muscles and L-5 paraspinals, and acute denervation 
changes in S1 paraspinals.  All other muscles examined were 
normal in amplitude, duration, recruitment, and interference 
patterns.  The diagnoses included the following: (1) chronic 
motor radiculopathy involving left L5-S1 anterior and 
posterior primary rami, and (2) possible acute motor 
radiculopathy involving left S1 posterior primary, although 
persistent post surgical changes could not be excluded.  
According to the records, in May 1999, the appellant had an 
MRI taken of his lumbar spine.  The MRI was interpreted as 
showing the following: (1) evidence of previous left L4-5 
laminectomy and discectomy, but with no evidence of recurrent 
or new disc herniation, and (2) small left paracentral disc 
protrusion at the L5-S1 level, which appeared to abut the 
left S1 root, but not displacing it.  

The Long Beach VAMC records reflect that in September 1999, 
the appellant underwent a VA psychological pain management 
screening evaluation.  At that time, he gave a history of his 
back injury and subsequent surgery.  The appellant indicated 
that at present, he had chronic low back pain.  He stated 
that his pain was worse in the evening, and that there were 
several conditions that would trigger an increase in the 
severity of his pain, including certain physical activities 
or movements, or being in one position for an extended period 
of time.  The appellant rated his average pain intensity 
during the past week as a six (severe) on a zero to 10 point 
scale, and noted that currently, his pain was a five 
(moderate to severe).  According to the appellant, the pain 
intensity level that he would find acceptable or able to live 
with was a three (mild to moderate).  He reported that he 
took Extra Strength Tylenol as needed, Vicodin as needed to 
reduce pain in order to sleep, and Motrin daily.  He stated 
that he had also been conducting stretching and muscle 
strengthening exercises on his own.  According to the 
appellant, he was currently doing security work full-time.  

In the appellant's September 1999 pain management screening 
evaluation, he underwent psychological testing.  The results 
of his Multidimensional Pain Inventory (MPI) showed below 
average levels of pain severity and pain interference, 
average levels of perceived life control and affective 
distress, and an above average level of perceived social 
support when compared to other chronic pain patients.  The 
appellant's overall MPI profile classified him as an Adaptive 
Coper.  The Pain Confidence Inventory (PCI) indicated that 
the appellant was just below an above average level of 
confidence in his perceived ability to self-manage his pain.  
The diagnoses included the following: (Axis I) chronic pain 
disorder associated with both psychological factors (mild 
depression) and a general medical condition (chronic lumbar 
spine pain), (Axis III) chronic lumbar spine pain, and (Axis 
V) Global Assessment of Functioning (GAF) score of 75.  The 
examiner stated that although the appellant appeared to be 
functioning moderately well in his life (e.g., general 
activity despite his pain), his level of pain and distress 
associated with it warranted treatment.  According to the 
examiner, the appellant's high level of motivation made him a 
good candidate for a positive treatment outcome from 
psychological interventions.  

In a June 2000 rating action, the RO increased the 
appellant's rating for his service-connected low back 
disability from 10 percent to 20 percent under Diagnostic 
Code 5295, from November 1, 1998, the day following the 
appellant's separation from active service.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the RO has met its obligations to the appellant under the new 
legislation.  The appellant has been provided copies of 
rating decisions and a statement of the case, afforded a VA 
examination, and given the opportunity to submit evidence and 
argument and has done so.  Additionally, the RO has obtained 
identified evidence.  Thus, the RO has met the notification 
and duty to assist requirements of the new law and the 
appellant will not be prejudiced by the Board deciding the 
merits of his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


III.  Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The United States Court of Appeals for Veterans Claims 
(Court) recently considered the question of functional loss 
as it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 which provides that 
moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2000).  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 evaluation is the maximum 
evaluation under this diagnostic code, requiring a pronounced 
condition, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation is warranted 
for severe intervertebral disc syndrome evidenced by 
recurring attacks with intermittent relief.  A 20 percent 
rating is warranted for moderate intervertebral disc syndrome 
with recurring attacks.   38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000). 

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 20 percent evaluation requires muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
spaces.  A 40 percent rating is also warranted if only some 
of these manifestations are present with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).   

IV. Analysis

As previously stated, service connection was established for 
the appelant's low back disability, status post lumbar 
laminectomy with disc protrusion, by a November 1999 rating 
decision.  Initially, the RO assigned a 10 percent rating for 
the condition but, after the appellant filed an appeal, the 
RO raised the rating to 20 percent, effective November 1, 
1998, the day following the appellant's separation from 
service.  Inasmuch as the appellant took issue with the 
initial rating assigned, the Board must evaluate the relevant 
evidence since November 1998 to determine whether separate 
ratings for separate periods of time are warranted - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).  

In his substantive appeal, the appellant argues that during 
service, while stationed in Okinawa, he underwent an 
evaluation that showed his left side was weaker than his 
right and he was told that his left lower back would remain 
weaker.  He further noted that this was also found by the VA 
fee basis examiner; that he has been told by various doctors 
that this is due to nerve damage from his disc; and that when 
his back starts to act up real bad he gets a sharp pain down 
his leg.  

The appellant's service-connected disability has been 
characterized by the RO low back condition, status post 
lumbar laminectomy with disc protrusion, and it is rated 
under Diagnostic Code 5295.  Assignment of a 20 percent 
evaluation under that code contemplates muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  In this regard, the Board 
notes that in the June 2000 Statement of the Case (SOC), the 
RO noted that although the evidence of record was negative 
for any muscle spasms, there was evidence of a disc 
protrusion and the appellant had complaints of pain with the 
range of motion.  Thus, the RO assigned a 20 percent rating 
under Diagnostic Code 5295 for the low back disability.  

To warrant assignment of a 40 percent evaluation under 
Diagnostic Code 5295, the evidence would need to show that 
the appellant suffers from severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces.  In this regard, the October 
1999 fee-basis VA examination revealed evidence of mild 
painful motion of the lumbar spine in all directions.  

Active flexion was to 90 degrees, with pain at 90 degrees, 
active extension was to 25 degrees, with pain at 25 degrees, 
active right and left lateral flexion was to 30 degrees, with 
pain at 30 degrees, bilaterally, and active right and left 
rotation was to 35 degrees, with pain at 35 degrees, 
bilaterally.  Thus, there was no "marked" limitation of 
forward bending nor was there listing of the spine noted.  In 
fact, the appellant's posture was found to be normal.  The 
spine could be laterally flexed and rotated, so the evidence 
does not show loss of lateral spine motion.  Additionally, it 
was noted that there was no muscle spasm (a criterion for 20 
percent under this code) and an X-ray was interpreted as 
showing no abnormalities.  Thus, the 40 percent criteria of 
osteoarthritic changes or narrowing or irregularity of the 
joint spaces are not met.  Although range of motion of the 
affected joints was noted to be affected by pain and lack of 
endurance, with pain having the major functional impact, 
there was no incoordination, weakness, or fatigue, and there 
was no evidence of muscle spasm or tenderness.  Moreover, 
upon neurologic examination, motor function was within normal 
limits in the upper and lower extremities, with muscle power 
of 5/5.  Accordingly, the evidence does not show that the 
rating criteria for a 40 percent evaluation under Diagnostic 
Code 5295 have been met or approximated.   

The Board further notes that although the evidence of record 
shows limitation of lumbar motion due to pain, the evidence 
does not show that the appellant has severely limited lumbar 
motion.  In this regard, no examiner has characterized the 
limitation as severe and the range of motion demonstrated on 
the fee basis examination was consistent with no more than 
moderate limitation.  Additionally, the appellant indicated 
that he was able to take a shower, walk, drive a car, take 
out the trash, do gardening, and push a lawnmower, although 
he also stated that he was unable to do those activities for 
prolonged periods of time due partly to low back pain.  Thus, 
the appellant has subjectively complained of pain, 
particularly with motion or activity, and his complaints of 
pain have been supported by adequate pathology.  However, his 
limitation of motion to include as limited by pain is 
encompassed by the 20 percent rating assigned, and it is 
noted that the fee basis examiner specifically found that 
there was no incoordination, weakness or fatigue, despite the 
appellant's contentions in this regard.  Therefore, the 
evidence does not show severe limitation of motion even with 
consideration of any pain on extended use.    

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  Consideration has 
been thus given to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2000), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Inasmuch as the appellant's spine is not ankylosed, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2000) 
is not warranted.  In addition, there is no evidence that the 
veteran has had a fractured vertebra so 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2000) is not a more appropriate code 
for rating his back disability.  

Diagnostic Code 5293 pertains to intervertebral disc 
syndrome.  The 60 percent criteria reflect the type of 
symptoms by which the disorder is manifested and rated, such 
as sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
In addition, the various percentage ratings contemplate the 
severity of the disorder and frequency/duration of attacks.  
A 40 percent evaluation under that diagnostic code is 
provided for severe symptoms that present as recurring 
attacks with intermittent relief.  The Board recognizes that 
the appellant has a small left paracentral disc protrusion at 
the L5-S1 level and electromdignsotic findings consistent 
with motor radiculopathy involving left L5-S1.  However, the 
appellant has argued only that when his back acts up "real 
bad" he experiences pain radiating down his leg.  As 
previously stated, at the appellant's October 1999 fee-basis 
VA examination, straight leg raising was negative and there 
was no evidence of muscle spasm, weakness, tenderness, 
incoordination, or fatigue.  Reflexes were present and 
bilaterally equal, muscle power was normal, and sensation was 
grossly intact.  Thus, despite the appellant's argument that 
during service his left side was noted to be weaker than his 
right due to his back disability, the fee basis examiner did 
not report such a finding.  It is also noted that the results 
of the appellant's September 1999 pain management screening 
evaluation showed below average levels of pain severity and 
pain interference and although the examiner stated that the 
appellant's level of pain and distress associated with his 
low back disability warranted treatment, the examiner also 
indicated that the appellant appeared to be functioning 
moderately well in his life (e.g., general activity despite 
his pain).  Thus, the findings overall are not consistent 
with severe symptomatology due to disc degeneration so as to 
warrant assignment of a 40 percent evaluation under 
Diagnostic Code 5293.  The evidence shows no more than 
moderate intervertebral disc syndrome with recurring attacks 
so rating the disability under this code would not result in 
a rating in excess of 20 percent.   

Finally, the Board has considered the provisions of the 
Fenderson case pertaining to staged ratings.  However, staged 
ratings are not warranted in this case.  In that regard, 
although the appellant's back disability was initially rated 
as 10 percent disabling and the RO later increased the rating 
to 20 percent, the 20 percent was assigned retroactively for 
the entire period since his separation from service.  There 
is no period during which the criteria for a rating higher 
than 20 percent have been satisfied.  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disability with disc protrusion, status post lumbar 
laminectomy, is denied.   


REMAND

As noted in the introduction section above, the appellant has 
submitted evidence directly to the Board without waiving 
initial consideration by the RO.  Although this evidence does 
not bear on the matter of a higher schedular rating for the 
appellant's back disability, it is arguably relevant to 
whether a higher rating is warranted on an extraschedular 
basis.  Thus, this matter is remanded for the following:

1.  In regard to the matter of whether the 
appellant's back disability warrants a 
rating in excess of 20 percent on an 
extraschedular basis, the RO should 
contact the veteran to clarify whether he 
is seeking an extraschedular rating and if 
so, he should be advised of the type of 
evidence that would support such a claim.  
The RO also must review the claims file 
and take appropriate action to ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should obtain any VA, service 
department or other medical evidence 
pertaining to the appellant's back 
disability subsequent to that now on file.  

3. Thereafter, the RO should consider the 
any claim for an extraschedular rating for 
the appellant's back disability and take 
any action deemed warranted.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

